Citation Nr: 1639063	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a hearing before the undersigned in July 2016.  

The issue of entitlement to service connection for depression, including as secondary to erectile dysfunction, was raised by the record during the Veteran's July 2016 Board hearing.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDING OF FACT

The Veteran's erectile dysfunction at least as likely as not had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence shows that the Veteran has current erectile dysfunction (ED), as diagnosed during a January 2012 VA examination.  

Review of the Veteran's service treatment records (STRs) does not reveal that he complained of or was treated for ED during service.  Multiple STRs note, however, that he suffered from epididymitis and prostatitis during service.  Regardless, the Veteran has credibly reported that he began having difficulties maintaining erections prior to his separation for service, and that his difficulties gradually progressed.  He maintained that he was not asked about having his ED difficulties until later during treatment by his private urologist.  He is competent to report having ED.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Private treatment records reveal that the Veteran first complained of ED during a September 1999 consultation, a mere two months following his separation from service.  He additionally reported to the January 2012 VA examiner that ED problems began in 1998.  Ongoing treatment records and the Veteran's testimony indicate that he received ongoing treatment for ED over the years since his separation from service.  In an August 2016 statement, the Veteran's private urologist indicated that he has treated the Veteran's ED for 17 years. 

Based on the medical and lay evidence of record, showing ongoing ED that began during service, the Board finds that the Veteran's current ED is the same disability that he credibly reported began during service.  Therefore, this evidence suffices to establish a nexus between the current ED and the Veteran's service.  See Holton, supra.

Although the January 2012 VA examiner provided the opinion that the Veteran's ED was less likely than not incurred in or caused by an in-service injury, event, or illness, the examiner based this opinion, at least in part, on an inaccurate factual premise; that there was no evidence of epididymitis in the Veteran's STRs.  Moreover, the examiner did not address the Veteran's contention that he had ED that began during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner's opinion is therefore afforded minimal probative value.  

Resolving reasonable doubt in the Veteran's favor; the elements for service connection for ED are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


